Title: James Madison to Jonathan Elliot, 7 July 1830
From: Madison, James
To: Elliot, Jonathan


                        
                            
                                Dr. Sir.
                            
                            
                                
                                    Montpr.
                                
                                  7. July 1830
                            
                        
                        
                        I have recd your letter of June 29. The two vols. it refers to preceded it some days. Being obliged at my
                            age, to economise my intellectual employments of every sort; I have only been able to glance over the selections appended
                            to the last vol: They appear to be of a class which must add to the value of a work such as that of which they make a
                            part of the Notes of Judge Yates, however, just they may be in some instances & free from intentional error in
                            all. I can not but say that in many they have greatly failed in accuracy, and in some entirely misconceved the sentiments
                            of the Speaker. The letter of Mr. Mart[i]n breathes a spirit, and betrays a bias, which will account for some of the views, of what
                            passed in the Convention, that were much Complained of.
                        I do justice to the motives for requesting a copy of the letter, of which an extract only was published at
                            Charleston. But the parts of the letter witheld from the press, tho in the main, of a kindred character, are blended with
                            matter personal to the Correspondent, and he may besides have reasons for the partial publications not known to me.
                            Should the entire letter or more of it find its way to the press, you will of course be able to decide how far it wd. fall
                            within your purpose. What I now write, I wish to be regarded as for yourself alone Mrs. M. joins in the return of
                            respect & of good wishes to yourself & Mrs Elliot
                        
                            
                                J. M.
                            
                        
                    